Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 16, 2019

                                    No. 04-18-00753-CV

                                     Kenneth GIBUSSA,
                                         Appellant

                                              v.

               Sylvia NYAUCHO, Benta Okweso Cornel and Lamech Hamisi,
                                     Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI05422
                        Honorable Norma Gonzales, Judge Presiding

                                       ORDER
       On December 21, 2018, this court issued an order noting appellant sought to appeal a
summary judgment signed on July 24, 2018 which appeared to be interlocutory because it did not
dispose of the claims against Lamech Hamisi, and no severance order appeared in the record.
Our order further noted a summary judgment that does not dispose of all parties and causes of
action is not final and appealable. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 192–93
(Tex.2001). Appellant was ordered to show cause in writing by January 7, 2019, why this appeal
should not be dismissed for lack of jurisdiction.

       On January 9, 2019, appellant filed a motion requesting additional time to file his
response. The motion is GRANTED, and appellant’s response to this court’s December 21,
2018 order must be filed in this court no later than January 28, 2019.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court